F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                                  JUL 2 2004
                                   TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                      Clerk

 MICHAEL JEFFRIES,

                Plaintiff - Appellant,

           v.                                                No. 03-6336
                                                      (D. Ct. No. 03-CV-615-L)
 MELINDA GUILFOYLE; REGINALD                                 (W.D. Okla.)
 HINES; GLOYD L. MCCOY; CARLA
 NELSON, in their individual and
 official capacities,

                Defendants - Appellees.


                             ORDER AND JUDGMENT              *




Before TACHA , Chief Circuit Judge,        BRISCOE , and HARTZ , Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal.     See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

       Plaintiff-Appellant Micheal Jeffries, a state prisoner appearing       pro se ,




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
brings this action under 42 U.S.C. § 1983, alleging that Defendants, by preventing

his presentation of witnesses and other evidence, denied him his constitutional

right to due process during a prison disciplinary hearing where he was found

guilty of possessing marijuana. Upon a report and recommendation by the

magistrate judge, the District Court found that the official capacity claims against

the Defendants should be dismissed under the Eleventh Amendment, and that the

remaining claims should be dismissed without prejudice under    Heck v. Humphrey ,

512 U.S. 477 (1994) and   Edwards v. Balisok , 520 U.S. 641 (1997). We agree.

      It is clear that the Eleventh Amendment bars this action against the

Defendants in their official capacities. Indeed, Mr. Jeffries conceded this point

below. See Jeffries v. Guilfoyle , CIV-03-615-L, Report and Recommendation at 3

n. 1 (W.D. Okla. Sept. 24, 2003). It is also clear that since 1997 an inmate may

not bring a challenge to the validity of procedures used to deprive him of good-

time credits unless the prisoner can demonstrate the sanction has previously been

invalidated. Edwards , 520 U.S. at 643 (“a state prisoner’s claim for damages is

not cognizable under 42 U.S.C. § 1983 if a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence, unless the

prisoner can demonstrate that the conviction or sentence has previously been

invalidated”) (quotation omitted).

      Under the circumstances of this case, a judgment in favor of Mr. Jeffries


                                         -2-
would necessarily imply the invalidity of the punishment imposed by the January

2003 disciplinary action. Further, Mr. Jeffries fails to show that the disciplinary

proceeding has been reversed, expunged, or declared invalid. Thus, he fails to

state a claim for relief under 42 U.S.C. § 1983. For the reasons cited in the

magistrate judge’s report and recommendation and in the order of the District

Court, the order dismissing the official capacity claims under the Eleventh

Amendment and dismissing without prejudice the remaining claims is

AFFIRMED.

                                       ENTERED FOR THE COURT,



                                       Deanell Reece Tacha
                                       Chief Circuit Judge




                                         -3-